


Exhibit 10.5

 

AMENDED AND RESTATED PLEDGE AGREEMENT

 

AMENDED AND RESTATED PLEDGE AGREEMENT (this “Agreement”) dated as of August 15,
2003 between FIRST COMMUNITY BANCORP (the “Pledgor”) and THE NORTHERN TRUST
COMPANY, as collateral agent (hereinafter, in such capacity, the “Pledgee”), for
the benefit of the Pledgee and the Secured Parties (as defined below).

 

WHEREAS, Pledgor and The Northern Trust Company (“Northern”) are parties to that
certain Revolving Credit Agreement dated as of June 26, 2000, as amended (the
“Prior Northern Credit Agreement”) pursuant to which Northern, subject to the
terms and conditions contained therein, has made loans to Pledgor;

 

WHEREAS, Northern and Pledgor are also parties to that certain Pledge Agreement
dated as of June 26, 2000, as amended (the “Prior Pledge Agreement”), pursuant
to which Pledgor has pledged to Northern a continuing first priority security
interest in and to its rights and interests in certain shares of capital stock
of its subsidiaries, including the Collateral (as defined below);

 

WHEREAS, in order to memorialize certain understandings and agreements between
the Pledgor and Northern, Pledgor and Northern are concurrently herewith
entering into an Amended and Restated Revolving Credit Agreement dated as of
even date herewith (as amended, restated, modified or supplemented from time to
time, the “Northern Credit Agreement”), which Northern Credit Agreement is
intended, among other things, to amend and restate and supersede the Prior
Northern Credit Agreement;

 

WHEREAS, Pledgor and U.S. Bank National Association (“US Bank”; together with
Northern, collectively, the “Secured Parties”) are concurrently herewith
entering into that certain Revolving Credit Agreement dated as of even date
herewith (as amended, restated, modified or supplemented from time to time, the
“US Bank Credit Agreement”; together with the Northern Credit Agreement,
collectively, the “Credit Agreements”) pursuant to which, subject to the terms
and conditions contained therein, US Bank agrees to make loans to Pledgor;

 

WHEREAS, Northern and US Bank are concurrently herewith entering into that
certain Intercreditor Agreement dated as of even date herewith (as amended,
restated, modified or supplemented from time to time, the “Intercreditor
Agreement”) pursuant to which Northern and US Bank have set forth certain
agreements with respect to, among other things, the sharing of the Collateral to
secure Pledgor’s obligations to each of Northern and US Bank under the Northern
Credit Agreement and the US Bank Credit Agreement, respectively; and

 

WHEREAS, Pledgor and Pledgee now desire to amend and restate the Prior Pledge
Agreement into this Agreement in order to reaffirm Pledgor’s grant to Pledgee,
for the benefit of Pledgee and the Secured Parties, as security for the loans
and other financial accommodations extended by the Secured Parties to Pledgee
under the Credit Agreements, of a first priority security interest in the
Collateral, and further desire to confirm that the terms of Prior Pledge
Agreement shall have no further force or effect except to the extent necessary
to preserve and maintain the enforceability and perfection of Pledgee’s security
interest in the Collateral;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree, and the Prior Pledge Agreement is hereby
amended and restated, as follows:

 

1.                                       Definitions.  Terms used herein and not
defined herein that are defined in the Uniform Commercial Code in effect from
time to time in the State of New York have such defined meanings herein (with
terms used in Article 9 controlling over terms used in another Article of the
Uniform Commercial Code), unless the context otherwise indicates or requires,
and the following terms shall have the following meanings:

 

“Collateral” shall mean the Pledged Shares, the Stock Rights, and the proceeds
of each.

 

“Credit Documents” shall mean, collectively, the Credit Agreements, each of the
promissory notes issued pursuant thereto and the Intercreditor Agreement, each
as amended, restated, replaced or extended from time to time.

 

“Default” shall mean any “Event of Default” as defined in the Intercreditor
Agreement.

 

“Liabilities” shall mean all of the duties, liabilities and obligations of the
Pledgor under the Credit Documents and this Agreement.

 

“Pledged Shares” shall mean 100% of the issued and outstanding shares of capital
stock of Pacific Western National Bank held by the Pledgor or otherwise held
from time to time by Pledgor.

 

“Stock Rights” shall mean any dividend or other distribution (whether in cash,
securities or other property) and any other right or property which the Pledgor
shall receive or shall become entitled to receive for any reason whatsoever as a
result of its being a holder of the Pledged Shares, or with respect to, in
substitution for, or in exchange for, Pledged Shares.

 

2.                                       Grant of Security Interest.  To secure
the payment and performance of the Liabilities, the Pledgor hereby pledges,
hypothecates, assigns, sets over and delivers to the Pledgee, for the benefit of
the Pledgee and the Secured Parties, and grants the Pledgee, for the benefit of
the Pledgee and the Secured Parties, a security interest in, the Collateral.

 

3.                                       Representations, Warranties and
Covenants.  The Pledgor represents, warrants and covenants that:

 

(a)                                  The Pledgor is the lawful owner of the
Collateral, free and clear of all claims, security interests, liens,
encumbrances and rights of others, other than the security interest hereunder,
with full right to deliver, pledge, assign and transfer the Collateral to the
Pledgee, for the benefit of the Pledgee and the Secured Parties, as Collateral
hereunder and, until all Liabilities have been fully, finally and irrevocably
satisfied and discharged, the Pledgor shall maintain the lien of this Agreement
as a first priority lien on the Collateral and shall not sell or otherwise
dispose of all or any part of the Collateral (except, prior to the occurrence of
a Default, ordinary cash dividends received by the Pledgor) and shall keep all
of the Collateral free of any

 

2

--------------------------------------------------------------------------------


 

liens, security interests, claims, encumbrances and rights of others except
those arising hereunder.

 

(b)                                 The Pledgor agrees to deliver to the Pledgee
from time to time upon request of the Pledgee such stock powers, financing
statements and other documents, satisfactory in form and substance to the
Pledgee, with respect to the Collateral as the Pledgee may reasonably request.

 

(c)                                  The Pledgor shall deliver to the Pledgee,
to be held by the Pledgee for the benefit of the Pledgee and the Secured
Parties, the certificate(s) evidencing any Pledged Shares held or acquired by
the Pledgor from time to time, not later than two Banking Days (as defined in
the Credit Agreements) following the acquisition thereof by the Pledgor,
together with stock powers covering such certificate(s) duly executed in blank
by the Pledgor.

 

(d)                                 The Pledgor agrees to hold in trust for the
Pledgee, for the benefit of the Pledgee and the Secured Parties, upon receipt
and immediately thereafter as provided in Section 3(c) pledge and deliver to the
Pledgee, to be held by the Pledgee for the benefit of the Secured Parties, any
stock certificate, instrument or other document evidencing or constituting
Collateral (except, prior to the occurrence of a Default, ordinary cash
dividends paid with respect to the Pledged Shares).

 

(e)                                  The Pledgor agrees to pay when due all
taxes, assignments and governmental charges and levies upon the Collateral.

 

4.                                       Care of Collateral.  The Pledgee shall
use reasonable care with respect to the preservation and maintenance of the
Collateral; provided that the Pledgee shall not be liable to the Pledgor for any
action taken by it in good faith, nor shall the Pledgee be responsible for the
consequences of any action or failure to act except to the extent that such
action or failure to act is the proximate result of the gross negligence, lack
of good faith or willful misconduct of the Pledgee, its agents or employees.

 

5.                                       Dividends and Voting.  Prior to the
occurrence of a Default, the Pledgor shall be entitled (i) to receive and retain
all ordinary cash dividends in respect of the Pledged Shares and (ii) to
exercise all voting rights in respect of the Pledged Shares.  If any Default
occurs and is continuing, all cash dividends distributed in respect of the
Pledged Shares shall be delivered to the Pledgee and held as Collateral
hereunder, for the benefit of the Pledgee and the Secured Parties.

 

6.                                       Remedies Upon Default.  In addition to
rights granted under other provisions of this Agreement, upon the occurrence of
a Default hereunder the Pledgee may from time to time exercise any one or more
of the following remedies:

 

(a)                                  The Pledgee may exercise, as to all or any
part of the Collateral, any one or more or all of the rights and remedies
granted to a secured party under the Uniform Commercial Code as in effect from
time to time in the State of New York or otherwise available at law or in
equity, to assure that the Collateral is devoted to the satisfaction of all
Liabilities.

 

3

--------------------------------------------------------------------------------


 

(b)                                 The Pledgee may exercise all voting and
corporate rights respecting the Collateral, including, without limitation,
exchange, subscription or any other rights, privileges or options pertaining to
any of the Pledged Shares and the Stock Rights as if the Pledgee were the
absolute owner thereof.

 

(c)                                  (i)                                     The
Pledgee may sell, assign, contract to sell or otherwise dispose of all or any
portion of the Collateral in any commercially reasonable manner, including by
private or public sale at such prices and on such terms as the Pledgee deems
reasonable under the circumstances, for cash or on credit or for future delivery
and without the assumption of any credit risk.  The Pledgee shall give the
Pledgor at least fifteen (15) days’ written notice of the time and place of any
public sale of the Collateral, or any portion thereof, or of the time after
which any private sale or other disposition thereof is to be made, it being
expressly acknowledged that said fifteen (15) days’ notice, when given as herein
provided, constitutes reasonable notice.  The Pledgee may purchase all or any
portion of the Collateral at any sale, and in that event payment of the purchase
price may be made by credit against the Liabilities.  Any sale, assignment,
contract to sell or other disposition shall be made free of any right or equity
of redemption in the Pledgor, which right or equity, if any, is hereby
released.  The net proceeds of any disposition of the Collateral by the Pledgee,
after deduction of all expenses specified in Section 7, shall be applied toward
satisfaction of the Liabilities.

 

(ii)                                  The Pledgor hereby agrees that in any sale
of any of the Collateral hereunder, the Pledgee is hereby authorized to comply
with any limitation or restriction in connection with such sale as it may be
advised by counsel is necessary in order to avoid any violation of applicable
securities or other law (including, without limitation, compliance with such
procedures as may restrict the number of prospective bidders and purchasers,
require that such prospective bidders and purchasers have certain
qualifications, and restrict such prospective bidders and purchasers to persons
who will represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of such
Collateral), or in order to obtain any required approval of the sale or of the
purchaser by any governmental regulatory authority or official, and the Pledgor
further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Pledgee be liable nor accountable to the Pledgor for any discount
allowed by reason of the fact that such Collateral is sold in compliance with
any such limitation or restriction.

 

(d)                                 To the extent permitted by applicable law
and upon any notice required by law, the Pledgee may (but need not) retain the
Collateral on behalf of the Pledgee and the Secured Parties in full satisfaction
of the Liabilities.

 

(e)                                  Without prior notice to the Pledgor, the
Pledgee may transfer all or any part of the Collateral into the name of the
Pledgee or its nominee, for the benefit of the Pledgee and the Secured Parties. 
The Pledgee shall give notice to the Pledgor of such transfer after the
completion thereof.

 

4

--------------------------------------------------------------------------------


 

(f)                                    The Pledgee may, instead of or
concurrently with exercising the power of sale or any other right or remedy
herein conferred upon it, while a Default exists, proceed by a suit or suits at
law or in equity to foreclose the lien on the Collateral or any portion thereof
and sell the same under a judgment or decree of a court or courts of competent
jurisdiction.

 

7.                                       Certain Expenses.  In connection with
any disposition of the Collateral as in Section 6 provided, the Pledgor shall
pay and discharge all expenses, if any, of retaking, insuring, holding,
preparing for sale, selling and the like, including, without limiting the
generality of the foregoing, accounting and other professional fees and expenses
and reasonable attorneys’ fees and legal expenses incurred by the Pledgee in
connection with the enforcement of any of its rights hereunder.  Any such
expenses may be deducted and retained by the Pledgee from the proceeds of any
disposition of the Collateral.

 

8.                                       Deficiency.  Notwithstanding that the
Pledgee may take or refrain from taking any right or remedy hereunder or hold
the Collateral and regardless of the value thereof, the Pledgor shall remain
liable for the payment in full of the Liabilities.

 

9.                                       Indemnity.  The Pledgor hereby agrees
to indemnify the Pledgee and the Secured Parties and each officer, director,
employee and agent thereof (herein individually each called an “Indemnitee” and
collectively called the “Indemnitees”) from and against any and all losses,
claims, damages, reasonable expenses (including, without limitation, reasonable
attorneys’ fees other than document preparation expenses of a Secured Party) and
liabilities (all of the foregoing being herein called the “Indemnified
Obligations”) incurred by any Indemnitee in connection with the Credit
Documents, except for any portion of such losses, claims, damages, expenses or
liabilities incurred solely as a result of the gross negligence or willful
misconduct of the applicable Indemnitee or for obligations of such Indemnitee to
the Pledgor, and except for any portion of which arises solely out of a dispute
between the Secured Parties over the terms or provisions of this Pledge
Agreement or the Intercreditor Agreement.  If and to the extent that the
foregoing indemnity may be unenforceable for any reason, the Pledgor hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Obligations which is permissible under applicable law.  All
obligations provided for in this Section shall survive any termination of the
Credit Documents.

 

10.                                 Pledgee Appointed Attorney-in-Fact.  The
Pledgor hereby grants to the Pledgee a power of attorney to execute on the
Pledgor’s behalf all assignments, licenses and transfers of the Collateral, and
to do all other acts which the Pledgor is obligated to execute or do under any
provision of this Agreement or any of the Credit Documents if the Pledgor has
not acted within three business days after request by the Pledgee.  This power
of attorney is coupled with an interest and is irrevocable.

 

11.                                 Notices.  Any notice hereunder to the
Pledgor or the Pledgee shall be in writing and shall be given to such party at
its address set forth below its name on the signature page.

 

12.                                 Binding Agreement;  Assignment.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their successors and assigns, except that the Pledgor shall not assign this
Agreement.

 

5

--------------------------------------------------------------------------------


 

13.                                 Miscellaneous.

 

(a)                                  No Default shall be waived by the Pledgee
except in writing and no waiver by the Pledgee of any Default shall operate as a
waiver of any other or of the same Default at a future occasion.  No single or
partial exercise of any right, power or privilege hereunder or under applicable
law shall preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

 

(b)                                 The Section headings used herein are for
convenience of reference only and shall not define or limit the provisions of
this Agreement.

 

(c)                                  Any modification or amendment of or waiver
of rights under this Agreement shall be binding only if contained in a writing
signed by the parties hereto.

 

(d)                                 This Agreement shall be governed by the
internal laws (not the laws of conflict) of the State of New York.

 

(e)                                  Each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

 

14.                                 Amendment and Replacement.  This Agreement
is a restatement of, and is a replacement of, the Prior Pledge Agreement, and
nothing contained herein shall be construed to release, cancel, terminate or
otherwise adversely affect all or any part of any lien, pledge, assignment,
security interest or other encumbrance heretofore granted pursuant to such Prior
Pledge Agreement which has not otherwise been expressly released.

 

 

[Signature Page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

FIRST COMMUNITY BANCORP

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Address:

 

 

 

Attention:

 

 

 

 

 

THE NORTHERN TRUST COMPANY, as
Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

Thomas E. Bernhardt

 

 

 

 

Title:

Vice President

 

Address:

50 South LaSalle Street

 

 

Chicago, Illinois  60675

 

Attention:

Correspondent Services Division

 

7

--------------------------------------------------------------------------------
